Citation Nr: 0822000	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-15 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions by the 
Medical and Regional Office Center in Fargo, North Dakota 
(MROC).  By a rating action in February 2005, the MROC denied 
the veteran's claim of entitlement to service connection for 
a back disorder.  Subsequently, in October 2005, the RO 
confirmed the previous denial of the claim for service 
connection for a back disorder; the RO also denied service 
connection for bilateral hearing loss and tinnitus.  The 
veteran perfected a timely appeal to those decisions.  

In May 2007, the veteran appeared at the RO and testified at 
a videoconference hearing before the undersigned Acting 
Veterans Law Judge, sitting in Washington, D.C.  The veteran 
accepted this hearing in lieu of an in-person hearing.  A 
transcript of the videoconference hearing is of record.  

The issues of entitlement to service connection for bilateral 
hearing loss disability and a back disability are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will contact the veteran if additional 
action is required on his part.  


FINDING OF FACT

Tinnitus is attributable to noise exposure in service.  

CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1154 
(a), 1154 (b), 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA.

All relevant facts regarding the issue decided below have 
been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
notify and assist.  A thorough review of the claims file 
reveals that the development conducted by VA in this case 
fully meets the requirements of 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  In any event, based on the completely 
favorable decision discussed below, the Board finds that any 
failure in VA's duty to notify and assist the veteran 
regarding his claim is harmless.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

II. Factual Background.

The records show that the veteran served on active duty from 
February 1966 to February 1968.  His DD Form 214 indicates 
that the veteran's military occupational specialty was as 
light weapons infantryman.  The veteran was awarded the 
Vietnam Service Medal, the Vietnam Campaign Medal, and the 
Combat Infantry Badge.  The service medical records are 
negative for any complaints or findings of tinnitus.  The 
veteran's service separation examination report, dated in 
February 1968, do not reflect any complaints or findings of 
tinnitus.  

The record reveals that the veteran had sought and obtained 
medical care for other medical conditions.  Private treatment 
reports, dated from April 1992 through April 2005, are 
completely silent with respect to any complaints of tinnitus.  

The veteran seemingly first complained of tinnitus in 2005 at 
the time he filed his claim with VA.  He has not submitted 
any records to indicate that he sought medical treatment for 
that condition at any point nor that he reported it to 
anyone. 

May 2005 buddy statements from two men that served with the 
veteran in Vietnam described an incident in February 1967 in 
which they were all exposed to the sound of an exploding 
booby trap.  One described the noise as overwhelming.  A 
third buddy statement was received in January 2006 by another 
individual that served with the veteran in Vietnam.  He 
stated that everyone who was lucky to still be alive had 
hearing problems.

On Marcy 2006 VA examination, the veteran complained of 
tinnitus, the onset of which was unknown.  He did indicate 
that is was due to acoustic trauma.  The examiner found 
bilateral tinnitus.  The examiner stated that, based upon the 
above information, the veteran's tinnitus is less than likely 
the result of his military service.  However, following a 
review of the claims folder, she also noted that the veteran 
had a significant history of noise exposure during and after 
service, and that he had combat.  The audiologist concluded 
that, based on significant noise history while in the service 
and being in combat, it is at least as likely as not that the 
tinnitus is the result of military service.  

At his personal hearing in May 2007, the veteran indicated 
that, as a light weapons infantryman, he was exposed to 
acoustic trauma; he stated that he was exposed to explosives 
and small arms fire, grenades, artillery and aircraft noise.  
The veteran testified that he has had ringing in his ears 
ever since his period of service; he stated that he noticed 
the ringing in his ears immediately after a booby trap was 
tripped in February 1967, when he was knocked to the ground 
by the force of the explosion.  

III. Legal Criteria and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases, such as an organic disease of the 
nervous system, may be service connected if manifested to a 
degree of 10 percent disabling or more within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2007).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period.  It provides that 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  Medical 
evidence demonstrating an etiological link is not necessary 
to prove service connection when the disability is chronic.  
See Groves v. Peake,  __ F. 3d. __, WL 1902496 (2008).  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2007).  

The regulations provide that, in considering claims of 
veterans who engaged in combat during campaigns or 
expeditions, satisfactory lay or other evidence of incurrence 
or aggravation in such combat of an injury or disease, if 
consistent with the circumstances, conditions or hardships of 
such service, will be accepted as sufficient proof of service 
connection, even when there is no record of incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002).  However, 
section 1154(b) does not create a statutory presumption that 
a combat veteran's alleged disease or injury is service 
connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  Rather, it aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Id.  

Generally, medical evidence, rather than lay evidence, is 
required to establish a medical diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, in certain 
uncomplicated circumstances, lay evidence may suffice.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that lay evidence is competent to 
identify a simple condition such as a broken leg but not more 
complex issues such as identifying a form of cancer).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After careful review of the evidentiary record, the Board 
finds that the evidence supports the veteran's claim.  

The veteran has claimed that his tinnitus is attributable to 
service.  The veteran attributes his tinnitus to the period 
he spent in Vietnam as a light weapons infantryman; he was 
exposed to noise during the time he spent in the field 
surrounded by explosives, noise from small arms fire, 
grenades, and artillery.  A layman is competent to report 
that he was exposed to noise.  A layman is competent to 
report that he notices tinnitus as such comes to him through 
one of his senses.  Layno v. Brown, 6 Vet. App 465, 470 
(1994).  The record also establishes that he has current 
disability.  The veteran has an assessment of bilateral 
tinnitus by a competent medical specialist.  

The Board concludes that the noise level to which the veteran 
was exposed to during service caused his tinnitus.  In regard 
to the medical opinions, there is a potential conflict in the 
record.  The VA examiner initially indicated that the 
veteran's tinnitus was les likely due to his service.  
However, in her later remarks that indicated that the claims 
file was reviewed, she opined to the effect that the 
veteran's tinnitus was related to service and based the 
opinion of his significant noise exposure in service and 
combat.  In view of the veteran's occupational specialty 
during service, his report of noise exposure, and the medical 
opinion, the Board finds that the medical opinion 
establishing a nexus between current tinnitus and service to 
be convincing.  In light of the above, service connection for 
tinnitus is granted.  

ORDER

Service connection for tinnitus is granted.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007).  In 
addition, VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

A. Bilateral Hearing Loss Disability.

The Board notes that the VCAA requires that VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A (d).  When medical evidence is not adequate, 
the VA must supplement the record by seeking an advisory 
opinion or ordering another examination.  38 C.F.R. 
§ 3.159(c) (4) (i).  See Littke v. Derwinski, 1 Vet. App. 90 
(1991).  

In the present case the veteran is seeking service connection 
for bilateral hearing loss.  At a VA examination of March 
2006 the examiner opined that, based on the information of 
record, the veteran's hearing loss is not the result of or 
caused by his military service.  However, she also stated 
that the record indicates significant noise history both 
during and post service; and, the veteran was in combat.  
Moreover, she opined that, based on significant noise history 
while in the service and being in combat, it was at least as 
likely as not that the veteran's tinnitus was the result of 
his military service.  The examiner's opinion appears to 
contradict itself.  While she is stating that the veteran has 
significant noise exposure in service and had an impairment 
of the organic system that started in service, she is 
concluding that his bilateral hearing loss is not related to 
service.  She reached that opinion based on the fact that the 
service medical records were negative for any findings of 
hearing loss; however, the absence of documented evidence of 
hearing loss in service does not preclude a claimant from 
establishing entitlement to service connection.  See Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, service 
connection may nonetheless be granted when there is a post-
service diagnosis of hearing loss, in addition to competent 
medical evidence establishing that this disability is 
causally related to military service.  See Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).  See, too, Heuer v. Brown, 7 
Vet. App. 379, 384 (1995).  Accordingly, a VA Audiological 
examination should be scheduled to confirm that the veteran 
presently has a bilateral hearing loss disability, and if 
present, to evaluate whether this disorder is causally 
related to claimed in-service acoustic trauma.  See 38 
U.S.C.A. § 5103A (d).  

B. Back Disability.

The veteran contends that his current back disorder is 
related to his active duty service.  The veteran's service 
medical records are negative for any complaints or clinical 
findings of a back injury or disability.  The veteran's 
separation examination, in February 1968, indicated a normal 
spine and did not note the presence of a back disorder or 
abnormality.  Also, the veteran reported in the accompanying 
report of medical history that he did not have a history or 
current complaints of recurrent back pain.  

However, of record are two buddy statements from individuals 
who served in Vietnam with the veteran.  Both statements 
describe an incident in which the veteran was thrown in the 
air by the impact on an explosion.  In the statement from 
J.L., he reported that their unit was on patrol in February 
1967, at which time their point man tripped a booby trap 
injuring 4 men.  He stated that he later became the veteran's 
platoon leader.  The veteran's platoon leader noted that, at 
the time of the explosion, the veteran was blown off his feet 
and was unconscious for a short time, although he didn't 
receive any shrapnel wounds.  J.L, the platoon leader, noted 
that the veteran was unable to carry the radio because of 
back pain, and he had to be replaced for several weeks.  

Private medical records reveal that the veteran obtained 
treatment for back pain in August 2004; at that time, he was 
diagnosed with acute lumbar strain.  Subsequently, in a 
statement dated in April 2005, Dr. G. W. stated that she saw 
the veteran in August 2004 for pain in his low back; she 
noted that the veteran claimed to have rolled over in bed and 
fell hard and heard a "pop" in his back, and immediately 
felt pain down his left leg to the knee.  He denied any 
specific accident before that.  

At this videoconference hearing in May 2007, the veteran 
reported serving in Vietnam for several years; he stated that 
he served as a radio operator and carried the radio 
equipments for the platoon in the jungles of Vietnam.  The 
veteran indicated that he also jumped out of helicopters.  
The veteran also related that his unit was blown out of a 
foxhole that sent them to the floor as a result of a booby 
trap; he was treated by the medics in the field.  The veteran 
testified that he did not seek treatment immediately after 
service; he stated that he was young and dealt with the pain.  
The veteran indicated that he has had problems with back pain 
ever since military service, and he currently receives 
treatment for back pain.  

Given the preceding evidence, it appears that a VA 
examination for the purpose of a nexus opinion is necessary 
because (1) the record contains competent evidence related to 
a currently diagnosed back disorder; (2) the veteran's 
service medical records reveal that the veteran suffered from 
back pain on at least one occasion; and (3) the evidence 
indicates that the claimed disability may be associated with 
in-service injuries.  See McClendon v. Nicholson, 20 Vet. 
App. 79 (2006) (recognizing that the latter element is a low 
threshold).  
Also, given the veteran's combat service, claim of back pain 
and reported treatment, and evidence of current back 
disability, the Board finds that a VA examination is needed 
to determine whether the veteran has the claimed disability 
(ies) and, if so, whether each of the claimed disabilities 
had its onset during service or is related to his active 
service, to include incidents in combat as reported by the 
veteran.  38 U.S.C.A. § 1154(b), 5103A; 38 C.F.R. § 3.159(c) 
(4).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC. for the following actions: 

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA audio 
examination to determine the existence 
and etiology of his current bilateral 
hearing loss.  Audiometric results should 
be reported.  The claims file must be 
made available to and reviewed by the 
examiner.  After clinical interview and 
examination, the examiner is to provide 
an opinion whether it is at least as 
likely as not (at least 50 percent 
probable) that the veteran's current 
hearing loss had its onset during active 
service or related to any in-service 
disease or injury, including noise 
exposure.  The examiner's attention is 
directed to the medical opinion provided 
in the VA compensation examination 
conducted in March 2006.  A rationale for 
any opinion expressed should be provided.  

2.  The veteran should also be afforded a 
VA orthopedic examination to determine 
the nature and etiology of his claimed 
back disorder.  The claims folder and a 
separate copy of this remand should be 
made available to the examiner for 
review. The examiner is asked to offer an 
opinion as to whether it is as likely as 
not that any current low back disorder 
found had its onset during active service 
or is related to any in-service disease 
or injury.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  

3.  Thereafter, the RO should 
readjudicate the veteran's claims of 
entitlement to service connection for a 
bilateral hearing loss disability and a 
back disability.  If this determination 
remains unfavorable to the veteran in any 
way, he and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC), which includes a summary of 
additional evidence submitted, and any 
additional applicable laws and 
regulations.  The SSOC must provide 
reasons and bases for the decisions 
reached.  Thereafter, the veteran and his 
representative should be given the 
opportunity to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  The 
purposes of the REMAND are to further develop the record and 
to accord the veteran due process of law.  No action is 
required of the veteran until he receives further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
D. Bredehorst
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


